Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to the Applicant’s preliminary amendment filed on May 4, 2021. Claims 2-21 are new. Claim 1 is canceled. Claims 2-21 are pending and will be considered for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 is an independent system claim that is refers back to method claims. An independent claim of one statutory class cannot refer back to another claim of a different statutory class. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/316,450 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Claim 2: Application No. 17/316,450 claims a method comprising (claim 1, line 1):
generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system (claim 1, lines 2-3);
generating, by the computing device, an objective function model and one or more constraints for the virtual energy system (claim 1, lines 4-5);
calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model (claim 1, lines 6-8);
performing, by the computing device, a simulation of the virtual energy system based on the calculated size (claim 1, lines 9-10);
generating, by the computing device, a virtual energy system configuration based at least in part on results of the simulation (claim 1, lines 11-12); and
generating, by the computing device and based on the virtual energy system, data for building a real-world version of the virtual energy system (claim 1, lines 13-14).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-20 are directed to a method, which is a process. Claim 21 is directed to a system, which is a machine. Therefore, claims 2-21 are directed to one of the four statutory categories of invention. 

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 2 recites the limitations of generating a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; generating an objective function model and one or more constraints for the virtual energy system; calculating a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model; performing a simulation of the virtual energy system based on the calculated size; generating a virtual energy system configuration based at least in part on results of the simulation; and generating based on the virtual energy system, data for building a real-world version of the virtual energy system.
Claim 2 recites the abstract idea of using an economic model to configure a virtual energy system. This is an abstract idea because it covers “Certain Methods of Organizing Human Activity” and “Mental Processes.” The claim recites commercial and economic principles of comparing the economic model of the virtual system with a base economic model. This type of comparison can be performed in the human mind or by paper and pencil. Dependent claims 3-21 recite the same abstract ideas identified in claim 2. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 2-20 recite the additional element of a computing device. Whether taken individually or in combination as a whole, this element is recited at a high level of generality for performing generic computer functions of processing data. This limitation is no more than a mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 21 recites the additional elements of a processor and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 2-20 recite the additional element of a computing device. Whether taken individually or in combination as a whole, this element is recited at a high level of generality for performing generic computer functions of processing data. This limitation is no more than a mere instruction to apply the exception using a generic computer component. 
Taking the additional elements individually, the computer component performs purely generic computer functions of processing data. Taking the additional element in combination, the claims as a whole are directed to an abstract idea that is implemented using a generic computer component. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claim 21 recites the additional elements of a processor and memory. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data. Taking the additional elements in combination, the claim as a whole is directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-11, 14-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”). 
Claim 2: McClure discloses a method (claim 1 line 21) comprising: . . . generating, by the computing device, an objective function model and one or more constraints for the virtual energy system (para [0037] lines 4-14; see also para [0078] lines 1-14, para [0116] lines 1-6, and para [0118] lines 1-15); calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints (para [0034] line 1 – [0035] line 15; see also [0031] lines 1-21, and para [0257] lines 1-16) . . . ; performing, by the computing device, a simulation of the virtual energy system based on the calculated size para ([0151 line 1 – para [0152] line 13); generating, by the computing device, a virtual energy system configuration based at least in part on results of the simulation (para [0152] line 1 – para [0155] line 16; see also para [0286] lines 1-11); and generating, by the computing device and based on the virtual energy system, data for building a real-world version of the virtual energy system (para [0035] lines 1-15).  
McClure fails to explicitly disclose generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; . . . calculating, by the computing device, a size of the virtual energy system . . . by comparing an economic model of the virtual energy system with the base case economic model. However, Pryor does teach generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system (fig 3A elements 302 and 304, col 18 line 46 – col 19 line 39) . . . ; calculating, by the computing device, a size of the virtual energy system . . . by comparing an economic model of the virtual energy system with the base case economic model (fig 4A elements 402-408, col 7 line 50 – col 8 line 3, and col 27 line 5 – col 29 line 29 (especially col 27 lines 25-38). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pryor into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Pryor teaches the benefit of “an exemplary optimal size evaluation by the solar energy system design computing system when an objectives variable relates to max savings” (col 5 lines 5-7). 
In addition, it would have been recognized that applying the known technique of generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; and calculating, by the computing device, a size of the virtual energy system by comparing an economic model of the virtual energy system with the base case economic model, as taught by Pryor, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 3: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the virtual energy system is one of a virtual solar photovoltaics (SPV) system (abstract lines 1-3), solar photovoltaics with storage (SPV/S) system (para [0080] lines 12-19), or other distributed energy resources system.  
Claim 4: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function model comprises a data model (para [0272] lines 1-15), the one or more constraints (para [0032] lines 1-14) technology purchase (para [0118] lines 1-15; and Table 1 line 1 “PV Modules  Costs, efficiency as a function of wavelength” (see page 10)) or energy costs and loads (para [0118] lines 1-15; and APPENDIX – rows labeled: “R(i)  Residential Spot rate at hour I” and “CDC  DC Capacity in kW” (see page 26)).  
Claim 7: The cited prior art teaches the method of claim 1. McClure fails to explicitly disclose wherein the base case economic model is generated using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy system. However, Pryor does teach wherein the base case economic model is generated using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy system (col 24 lines 4-36 and col 35 line 46 – col 36 line 13). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pryor into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because generating the base case economic model using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy system results in a more accurate base case economic model than using average (e.g., non-location-specific) energy rates and tariffs, as energy rates and tariffs vary significantly by location. 
In addition, it would have been recognized that applying the known technique of generating the base case economic model using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy, as taught by Pryor, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 8: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function comprises at least one energy cost minimization (para [0034] lines 1-5), carbon dioxide emission minimization, resilience improvement, reliability improvement (para [0251] lines 1-18, particularly lines 10-12 “optimized with respect to a optimization parameter such as efficiency, reliability”) or redundancy improvement.  
Claim 9: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function model incorporates one or more technologies configured to operate within one or more physical operating boundaries and one or more financial constraints (para [0032] lines 1-14, para [0036] lines 1-16, para [0112] lines 1-10, para [0142] lines 1-18, and para [0250] lines 1-19).  
Claim 10: The cited prior art teaches the method of claim 8, and McClure further discloses wherein the one or more physical operating boundaries include a maximum rated electrical current carrying capacity of power delivery equipment that make up an electrical circuit of the virtual energy system (para [0036] lines 1-16, especially “a limitation imposed by the amount of grid electrical power” (lines 5-6), para [0129] 1-12, especially “maximum input voltage and current” (lines 7-8), para [0250] lines 1-19, especially “a limitation imposed by the amount of grid electrical power” (lines 5-6)).  
Claim 11: The cited prior art teaches the method of claim 8, and McClure further discloses wherein the one or more physical operating boundaries are calculated by the simulation and include at least one of power flow (para [0127] lines 1-15, especially “maximum power current” (lines 13-14)), transient stability, short circuit (para [0127] lines 1-15, especially “short-circuit current” (line 13)), energy losses or loading of power delivery equipment that make up an electrical circuit of the virtual energy system (para [0036] lines 1-16, especially “a limitation on the maximum losses due to electrical components” (lines 12-13), and para [0163] lines 1-16, especially “electrical losses are not within the acceptable range” (line 14)).  
Claim 14: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the data for building a real-world version of the virtual energy system includes a bill of materials (BOM) (para [0035] lines). 
Claim 15: The cited prior art teaches the method of claim 1, and McClure further discloses further comprising: automatically generating one-line or three-line electrical drawings based on the virtual energy system design (para [0035] lines). 
Claim 17: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function comprises a combination of technologies to supply energy services required at the location (para [0034] lines 1-23 where “DC wiring”, “electrical components”, “structural components” disclose claimed [combination of technologies]; see also para [0116] lines 1-11 “support and the options of inverter”, and para [0240] lines 1-18 “DC wiring” and “AC wiring”) and to minimize costs (para [0034] lines 1-6 “minimum total capital cost”; see also para [0240] lines 1-18 “minimize the total DC wiring volume or the total DC wiring cost” and “minimize the total volume or total cost of AC wiring”) or carbon dioxide emissions, improve resilience, improve reliability or improve redundancy. 
Claim 19: The cited prior art teaches the method of claim 1, and McClure further discloses further comprising: automatically generating a cost-optimal size for solar panels, storage technology or other distributed energy technologies (para [0034] line 1 – para [0035] line 15); and automatically generating operation logic or dispatch for the storage technology or other distributed energy technologies (para [0010] lines 1-11, para [0056] lines 1-8, para [0173] lines 1-10, and para [0206] lines 1-18). 
Claim 20: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the simulation is a power flow simulation (para [0286] lines 1-11 “power simulation”; see also para [0152] lines 1-13, para [0158] lines 1-9, and para [0163] lines 1-16).  
Claim 21: This claim is rejected under the same rationale as set forth above in claim 2.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Lin et al (US 2017/0140077) (“Lin”). 
Claim 6: The cited prior art teaches the method of claim 4, and McClure further discloses wherein the time-varying atmospheric data includes future forecasted or annular solar irradiance (para [0272] lines 1-15). 
McClure fails to explicitly disclose wherein the time-varying atmospheric data includes . . . temperature data, and efficiency and power output ratings for solar panels. However, Lin does teach wherein the time-varying atmospheric data includes . . . temperature data, and efficiency and power output ratings for solar panels (para [0016] line 1 – para [0017] line 13, para [0020] lines 1-11, para [0032] lines 1-10, and para [0050] lines 1-24). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lin into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Lin teaches: 
Accordingly, in the method for assessing the efficiency of the power generation system provided by this disclosure, for a assessed target site having no environmental sensors deployed, by analyzing the weather-related factor of one or more potential power generation sites and the operation parameter of the power generation system of the power generation system at one or more potential power generation sites, the weather-related factor that affects the efficiency of the power generation system at the assessed target site can be estimated in real-time. For example, the efficiency of the solar panel of the solar power generation plant can be assessed, which can increase the reliability of the power generation system, reduce the cost for building the environmental sensors and control the labor cost and the material cost for maintaining the system device (para [0059] lines 1-15).

In addition, it would have been recognized that applying the known technique of using time-varying atmospheric data including temperature data, and efficiency and power output ratings for solar panels, as taught by Lin, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 18: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the atmospheric data is time-varying and includes solar irradiance . . . at specified time steps (para [0127] lines 1-15 and para [0272] lines 1-15). 
McClure fails to explicitly disclose wherein the atmospheric data is time-varying and includes . . . wind speed, and temperature data at specified time-steps. However, Lin does teach wherein the atmospheric data is time-varying and includes . . . wind speed, and temperature data at specified time-steps (para [0016] line 1 – para [0017] line 13, para [0020] lines 1-11, para [0032] lines 1-10, and para [0050] lines 1-24). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lin into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Lin teaches: 
Accordingly, in the method for assessing the efficiency of the power generation system provided by this disclosure, for a assessed target site having no environmental sensors deployed, by analyzing the weather-related factor of one or more potential power generation sites and the operation parameter of the power generation system of the power generation system at one or more potential power generation sites, the weather-related factor that affects the efficiency of the power generation system at the assessed target site can be estimated in real-time. For example, the efficiency of the solar panel of the solar power generation plant can be assessed, which can increase the reliability of the power generation system, reduce the cost for building the environmental sensors and control the labor cost and the material cost for maintaining the system device (para [0059] lines 1-15).

In addition, it would have been recognized that applying the known technique of using atmospheric data that is time-varying and includes wind speed, and temperature data at specified time-steps, as taught by Lin, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Hancock et al (US 10,025,337) (“Hancock”). 
Claim 12: The cited prior art teaches the method of claim 8. McClure fails to explicitly disclose wherein the one or more physical operating boundaries include an allowable voltage drop, short circuit, harmonics, reliability, or transient stability at each node in an electrical network of the virtual energy system in two-dimensions or three-dimensions. However, Hancock does teach wherein the one or more physical operating boundaries include an allowable voltage drop (col 22 line 55 – col 23 line 23 and col 56 lines 62-67), short circuit, harmonics (col 22 line 55 – col 23 line 23), reliability (col 9 lines 21-57), or transient stability at each node (col 9 lines 21-32, col 10 lines 4-12, and col 38 lines 4-15) in an electrical network of the virtual energy system in two-dimensions or three-dimensions (fig 15 elements 1502-1512). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hancock into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Hancock teaches: 
It is appreciated that managing additional power needs can be extremely costly when building new data centers or adding new capital equipment. Before a user takes on this large cost, it is desirable for them to ensure that the equipment currently located in the data center is utilized to the maximum potential. One example of utilizing the data center to its maximum potential includes utilizing all PDUs, racks, circuit breakers to their capacity before adding new ones. Further, utilizing the data center to its maximum potential can be problematic when users responsible for adding new capacity, for example IT personnel, are not the same users operating the facility and managing the electrical system needs (col 44 lines 4-16).

In addition, it would have been recognized that applying the known technique of using one or more physical operating boundaries including an allowable voltage drop, short circuit, harmonics, reliability, or transient stability at each node in an electrical network of the virtual energy system in two-dimensions or three-dimensions, as taught by Hancock, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Fife (US 10,592,833) (“Fife”). 
Claim 13: The cited prior art teaches the method of claim 8. 
McClure fails to explicitly disclose wherein the one or more financial constraints include a maximum payback period or investment time horizon. However, Fife does teach wherein the one or more financial constraints include a maximum payback period or investment time horizon (col 17 lines 34-47).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fife into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because using one or more financial constraints including a maximum payback period or investment time horizon allows the user to have more financial certainty (e.g., the user knows that no further payments will be required after the maximum payback period – and therefore can make concrete plans for future use of funds that were not available during the payback period). 
In addition, it would have been recognized that applying the known technique of using one or more financial constraints including a maximum payback period or investment time horizon, as taught by Fife, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Jereminov et al (2018/0158152) (“Jereminov”). 
Claim 16: The cited prior art teaches the method of claim 1. McClure fails to explicitly disclose further comprising: automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries. However, Jereminov does teach further comprising: automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries (para [0204] lines 1-13; see also para [0066] lines 1-18 and para [0068] lines 1-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jereminov into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries provides a quantitative data-driven determination/verification of the power system constraints for the one or more physical operating boundaries. 
In addition, it would have been recognized that applying the known technique of automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries, as taught by Jereminov, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625